DETAILED ACTION
Claims 1-21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of making a judgement of the location of a golf ball on a driving range with reference to a targetwithout significantly more. 
Regarding claim 20, the claim recites the judicial exception of “determine a location of a golf ball on the driving range with reference to at least one of the plurality of targets”. Under Step 2A prong one of the analysis, this is directed to an abstract idea as this is a step which could practically be performed in the human mind. This judicial exception is not integrated into a practical application because the claim recites additional elements of a driving range and a unmanned aerial vehicle disposed in the driving range with a processor and camera. The unmanned aerial vehicle is recited at a high level of generality and the determination of the location of the golf ball is only tied to the UAV by a generic level processor. This fails to meaningfully tie the judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer processors do not amount to significantly more. 
Claim 21 fails to remedy the abstract idea of claim 20 as it only further limits that the processor is within the UAV. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gentil (US 2018/0154232) in view of Marty (US 2017/0161561). 
Regarding claim 1, Gentil teaches: 
identify at least a first pixel at which a golf ball is located in a first image frame of the plurality of image frames; (Gentil [[0135] the ball detector detects differences over time so that moving areas across multiple frames can isolate small distinctive moving areas that could represent the known shape and size of a tennis ball) 
 identify at least a second pixel at which the golf ball is located in a second image frame of the plurality of image frames; (Gentil [[0135] the ball detector detects differences over time so that moving areas across multiple frames can isolate small distinctive moving areas that could represent the known shape and size of a tennis ball)
 determine that the first pixel represents a location where the golf ball impacts the golf surface based at least in part on a difference in location between the first pixel in the first image frame and the second pixel in the second image frame; (Gentil [0141] once the ball tracker determines that the ball has experiences an abrupt change in direction, then it determines whether the abrupt chance is consistent with an actual bounce (i.e. impact with playing surface) 
identify at least a third pixel corresponding to at least a first calibration marker in the first image frame; (Gentil [0163] video frame comparator detects relevant court lines) and 
determine at least one of a location and a distance of the golf ball with respect to a reference point based at least in part on the location of the first pixel and the location of the at least third pixel in the first image frame.  (Gentil [0164] the video game comparator compares the relative locations of the ball bounce and the relative court lines) 
Gentil fails to teach: 
A golf ball tracking system, comprising: 
a camera configured to capture a plurality of image frames of a golf surface; 
a memory configured to store the plurality of image frames;	
a processor configured to
Marty teaches: 
A golf ball tracking system, comprising: 
a camera configured to capture a plurality of image frames of a golf surface;  (Marty [0032] drone comprises one or more sensors such as a camera. [0069-70] drone may be used to monitor golfers and determine topography of the green)
a memory configured to store the plurality of image frames; (Marty [0030] drone with CPU  with programmed logic) 	
a processor configured to (Marty [0030] drone with CPU  with programmed logic):
Gentil does not explicitly disclose a golf ball and a golf surface. However, before the time of filing it would have been obvious to substitute the tennis ball and court of Gentil for the golf game of Marty. The rationale is the simple substitution of one well known sport for another yielding the predictable result of a tracked ball in a sport game.
Additionally, before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003])

	Regarding claim 2, the combination of Gentil and Marty teaches: 
The system of Claim 1, wherein the camera is mounted to an unmanned aerial vehicle.  (Marty [0032] drone comprises one or more sensors such as a camera) 
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003]) 

	Regarding claim 3, the combination of Gentil and Marty teaches: 
The system of Claim 1, wherein the memory is disposed within an unmanned aerial vehicle.  (Marty [0030] drone with CPU  with programmed logic) 	
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003]) 
	Regarding claim 4, the combination of Gentil and Marty teaches: 
The system of Claim 3, wherein the processor is disposed within the unmanned aerial vehicle.  (Marty [0030] drone with CPU  with programmed logic) 	
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003]) 

	Regarding claim 5, the combination of Gentil and Marty teaches: 
The system of Claim 3, wherein the processor is disposed within a computing device other than the unmanned aerial vehicle.  (Marty, See Fig 1, processing system 46. See Also [0036] processing system comprises a CPU) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003]) 

	Regarding claim 6, the combination of Gentil and Marty teaches: 
The system of Claim 5, wherein the unmanned aerial vehicle further comprises a transceiver configured to stream the plurality of image frames to one or more of a controller of the unmanned aerial vehicle and the computing device.  (Marty [0034] drone wirelessly communicates with processing system, processing system may be configured to analyze the sensor data) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003]) 

	Regarding claim 7, the combination of Gentil and Marty teaches: 
The system of Claim 5, wherein the unmanned aerial vehicle is configured to upload the plurality of image frames to one or more of a controller of the unmanned aerial vehicle and the computing device after the unmanned aerial vehicle lands.   (Marty [0034] drone wirelessly communicates with processing system, processing system may be configured to analyze the sensor data) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the tracking system of Gentil on the drone system described by Marty. Marty was known at the time of Gentil and the inventions lie in the same field of endeavor of sports tracking. The motivation for the combination is for efficient and inexpensive monitoring of sporting events. (Marty [0003]) 

	Regarding claim 11, the combination of Gentil and Marty teaches: 
The system of Claim 1, wherein the processor is configured to determine a region of interest, based at least in part on identifying the first pixel in the first image frame, in which pixels of subsequent image frames of the plurality of image frames are analyzed for identifying a subsequent location of the golf ball.  (Gentil [[0135] the ball detector detects differences over time so that moving areas across multiple frames can isolate small distinctive moving areas that could represent the known shape and size of a tennis ball (area of movement is a region of interest))

Regarding claim 12, the combination of Gentil and Marty teaches: 
The system of Claim 11, wherein the processor identifies the second pixel in the second image frame based on analyzing the pixels within the region of interest in the second image frame.  (Gentil [[0135] the ball detector detects differences over time so that moving areas across multiple frames can isolate small distinctive moving areas that could represent the known shape and size of a tennis ball (area of movement is a region of interest) )

Allowable Subject Matter
Claims 8-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the processor is configured to identify at least the first pixel at which the golf ball is located in the first image frame of the plurality of image frames by: obtaining a first subtraction mask by subtracting corresponding pixels of the first image frame from corresponding pixels of the second image frame, the first subtraction mask comprising a plurality of first color channels, each first color channel comprising pixel values indicating an amount of a respective color contained by each pixel in the first subtraction mask; obtaining a first multiplication mask by, for each pixel in the first subtraction mask, multiplying the amounts of each respective color indicated by each first color channel; and selecting the first pixel in the first image frame as corresponding to the pixel having one of the highest value and the lowest value in the first multiplication mask.  

Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof teaches: 
wherein the processor is configured to identify at least the second pixel at which the golf ball is located in the second image frame of the plurality of image frames by: obtaining a second subtraction mask by subtracting corresponding pixels of the second image frame from corresponding pixels of a third image frame of the plurality of image frames, the second subtraction mask comprising a plurality of second color channels, each second color channel comprising pixel values indicating an amount of a respective color contained by each pixel in the second subtraction mask; obtaining a second multiplication mask by, for each pixel in the second subtraction mask, multiplying the amounts of each respective color indicated by each second color channel; and selecting the second pixel in the second image frame as corresponding to the pixel having one of the highest value and the lowest value in the second multiplication mask.



Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the processor is configured to determine that the first pixel represents the location where the golf ball impacts the golf surface by: determining that a first difference in location between the first pixel in the first image frame and the second pixel in the second image frame is smaller than a second difference in location between a pixel at which the golf ball is located in an image frame of the plurality of image frames captured immediately prior to the first image frame and the first pixel in the first image frame.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof, teaches:
wherein the at least a first calibration marker comprises a plurality of calibration markers and the processor is configured to determine respective pixels in the first image frame corresponding to each of the plurality of calibration markers, each calibration marker disposed a first predetermined distance from the reference point and a second predetermined distance from at least one other of the plurality of calibration markers.  
Claims 14-17 depend from claim 13 and are therefore also objected to as dependent upon a rejected base claim. 




Regarding claim 18, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the processor is configured to generate an inverse trajectory of the golf ball based at least in part on the first pixel at which the golf ball is located in the first image frame and the second pixel at which the golf ball is located in the second image frame.
Claim 19 depends from claim 18 and is therefore also objected to as being dependent upon a rejected base claim. 

Claims 20 and 21 are not rejected under the prior art and would be allowed if the above rejection under 35 U.S.C. 101 were overcome. Neither the closest known prior art, nor any reasonable combination thereof, teaches: 
at least one unmanned aerial vehicle, wherein the unmanned aerial vehicle comprises: 
a camera configured to capture a plurality of image frames; and 
a memory configured to store the plurality of image frames; and; 
a processor configured to determine a location of a golf ball on the driving range with reference to at least one of the plurality of targets.  







Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666